 



Exhibit No. 10(T)
OBJECTIVE-BASED
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Agreement”) is made as of the                      day
of                                         , 20                    between The
Progressive Corporation, an Ohio corporation (the “Company”), and <NAME> (the
“Optionee”). The Company hereby grants Optionee an option (the “Option”) to
purchase <TOTAL SHARES> Common Shares, $1.00 par value (the “Common Shares”), of
the Company for a per share purchase price of $                     (the “Option
Price”). The Option has been granted pursuant to The Progressive Corporation
1995 Incentive Plan (the “Plan”) and shall include and be subject to all
provisions of the Plan, which are hereby incorporated herein by reference, and
shall be subject to the following provisions of this Agreement:

  1.   Term. The Option shall become exercisable as follows:

                     Common Shares may be purchased on or after the Vesting Date
(as defined below) and until
                                                             (the “Expiration
Date”), on which date the right to purchase such Common Shares shall expire.
The Option will vest and become exercisable upon the date (the “Vesting Date”)
which is the earlier of (a)                                          or (b) the
date of the public dissemination by the Company of a release reporting earnings
for the Company and its subsidiaries for the first calendar year or quarter as
of the end of which the Company and its subsidiaries have generated net earned
premiums of $                     or more over a period consisting of four
consecutive calendar quarters (“Realization Period”) at a combined ratio of less
than                      for the Realization Period.

  2.   Method of Exercise. Subject to Section 1 above, the Option shall be
exercisable from time to time after the Vesting Date by written notice (in form
approved or furnished by the Company) to the Company which shall:

  (a)   state that the Option is thereby being exercised, the number of Common
Shares with respect to which the Option is being exercised, each person in whose
name any certificates for the Common Shares should be registered and his or her
address and social security number;     (b)   be signed by the person or persons
entitled to exercise the Option and, if the Option is being exercised by anyone
other than the Optionee, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations; and     (c)   be accompanied by
such representations, warranties and agreements, in form and substance
satisfactory to counsel for the Company, with respect to the investment intent
of such person or persons exercising the Option as the Company may request.

  3.   Payment of Price. Upon exercise of the Option, the Company shall deliver
a certificate or certificates for the Common Shares purchased thereunder to the
specified person or persons at the specified time upon receipt of the full
purchase

- 1 -



--------------------------------------------------------------------------------



 



      price for such Common Shares: (i) by certified or bank cashier’s check, or
(ii) by any other method of payment or combination thereof authorized by the
Plan.

  4.   Transferability. The Option shall not be transferable by the Optionee
other than by will or by the laws of descent and distribution. Subject to the
following sentence, during the lifetime of the Optionee, the Option shall be
exercisable (subject to any other applicable restrictions on exercise) only by
the Optionee for his or her own account. Upon the death or disability of the
Optionee, the Option shall be exercisable (subject to any other applicable
restrictions on exercise) only by the Optionee’s estate (acting through its
fiduciary) or by the Optionee’s duly authorized legal representative, during the
period and to the extent authorized in the Plan.     5.   Termination of
Employment. If the employment of the Optionee by the Company (or any of its
Subsidiaries or Affiliates) terminates:

  (a)   due to involuntary termination without Cause or, subject to Section 5(e)
hereof, due to retirement (with the employer’s approval), the Option may be
exercised to the extent exercisable at the date of such termination, during the
lesser of (i) two months after such date, or (ii) the balance of the Option’s
term;     (b)   due to death or Disability, the provisions of Section 5(b)(6) or
5(b)(7) of the Plan, as applicable, shall apply;     (c)   due to resignation by
the Optionee, the Optionee may exercise the Option, to the extent of the lesser
of (A) the number of Common Shares as to which the Option is exercisable on the
date the Optionee ceases to be an employee or (B) the number of Common Shares as
to which the Option was exercisable ninety days prior to such date, reduced by
any Common Shares acquired by exercise of the Option within such ninety day
period, at any time within two (2) months after the date on which the Optionee
ceases to be an employee (but in no event after expiration of the original term
of the Option) and the Option shall not be or become exercisable as to any
additional Common Shares after the date that the Optionee ceases to be an
employee;     (d)   due to termination for Cause, the Option and all rights to
purchase Common Shares thereunder shall immediately terminate; and     (e)   due
to a Qualified Retirement (as defined below), the following provisions shall
apply (subject in all cases to Section 5(e)(iv) hereof):

  (i)   if and to the extent that the Option has vested and is exercisable as of
the Qualified Retirement Date (as defined below), the Option shall not terminate
upon the retirement of the Optionee, but may be exercised by the Optionee, in
whole or in part, at any time between the Qualified Retirement Date and the
Expiration Date applicable thereto;     (ii)   if the Option is not vested and
exercisable as of the Qualified Retirement Date, the Option (A) shall remain in
effect with respect to fifty percent (50%) of the Common Shares covered thereby
and, as to such Common Shares, shall vest and become exercisable on

- 2 -



--------------------------------------------------------------------------------



 



      the Vesting Date, and may be exercised by the Optionee, in whole or in
part, at any time between the Vesting Date and Expiration Date, and (B) shall
terminate, effective as of the Qualified Retirement Date, with respect to the
remaining fifty percent (50%) of the Common Shares covered by Option;

  (iii)   if the Optionee dies after the date of his or her retirement and has
not exercised the Option, in whole or in part, prior to his or her death, the
Optionee’s estate shall have the right to exercise the Option within one
(1) year of the date of the Optionee’s death as to (A) all Common Shares as to
which the Option has not been exercised prior to the date of the Optionee’s
death, if the Option has vested and is exercisable as of the date of the
Optionee’s death, or (B) if the Option has not vested prior to the date of the
Optionee’s death, the Common Shares, if any, as to which the Option would have
become exercisable pursuant to Section 5(e)(ii) hereof at any time during the
one (1) year period beginning on the date of the Optionee’s death (or such other
period as the Committee may specify);     (iv)   if the Committee determines
that the Optionee is or has engaged in any Disqualifying Activity (as defined
below), then (1) if the Option has vested and is exercisable as of the
Disqualification Date (as defined below), the Optionee shall have the right to
exercise the Option during the lesser of two months from the Disqualification
Date or the balance of the Option’s term and (2) if the Option is not vested and
exercisable as of the Disqualification Date, the Option shall terminate as of
such date. Any determination by the Committee, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Optionee is or has engaged in any Disqualifying Activity, and
as to the Disqualification Date, shall be final and conclusive.     (v)   As
used in this Section 5(e), the following terms are defined as follows:

  (A)   Qualified Retirement — any termination of the Optionee’s employment with
the Company or its Subsidiaries for any reason (other than death, Disability or
an involuntary termination for Cause) if, at or immediately prior to the date of
such termination, the Optionee satisfies both of the following conditions:

  (1)   the Optionee shall be 55 years of age or older; and     (2)   the sum of
the Optionee’s age and completed years of service as an employee of the Company
or its Subsidiaries (disregarding fractions, in both cases) shall total 70 or
more.

  (B)   Qualified Retirement Date — the date as of which the Optionee’s
employment with the Company or its Subsidiaries shall terminate pursuant to a
Qualified Retirement.

- 3 -



--------------------------------------------------------------------------------



 



  (C)   Disqualifying Activity — means and includes each of the following acts
or activities:

  (1)   directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant, advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries in any business or activity then conducted by the Company or its
Subsidiaries to an extent deemed material by the Committee; or     (2)   any
disclosure by the Optionee, or any use by the Optionee for his or her own
benefit or for the benefit of any other person or entity (other than the Company
or its Subsidiaries), of any confidential information or trade secret of the
Company or its Subsidiaries to an extent deemed material by the Committee; or  
  (3)   any material violation of any of the provisions of the Company’s Code of
Conduct or any agreement between the Optionee and the Company; or     (4)  
making any other disclosure or taking any other action which is determined by
the Committee to be materially detrimental to the business, prospects or
reputation of the Company or its Subsidiaries.

The ownership of less than 2% of the outstanding voting shares of a publicly
traded corporation which competes with the Company or its Subsidiaries shall not
constitute a Disqualifying Activity.

  (D)   Disqualification Date — the date of any determination by the Committee
that the Optionee is or has engaged in any Disqualifying Activity.

  6.   Restrictions on Exercise. The Option is subject to all restrictions set
forth in this Agreement or in the Plan. As a condition to any exercise of the
Option, the Company may require the Optionee or his or her successor to make any
representation or warranty to comply with any applicable law or regulation or to
confirm any factual matters requested by counsel for the Company.     7.  
Taxes. The Optionee hereby agrees that he or she shall pay to the Company, in
cash, any federal, state and local taxes or other items of any kind required by
law to be withheld with respect to the Option granted to him or her hereunder.
If the Optionee does not make such payment to the Company, the Company shall
have the right to deduct from any payment of any kind otherwise due to the
Optionee from the Company (or from any Subsidiary or Affiliate of the Company),
any federal, state and local taxes or other items of any kind required by law to
be withheld with respect to the Option, the exercise thereof or the Common
Shares to be purchased by the Optionee under this Agreement. The Option shall
not be treated as an incentive stock option under Section 422 or any successor
Section thereto of the Internal Revenue Code of 1986, as amended.     8.  
Definitions. Unless otherwise defined in this Agreement, capitalized terms will
have the same meanings given them in the Plan.

- 4 -



--------------------------------------------------------------------------------



 



THE PROGRESSIVE CORPORATION

                 
DATE OF GRANT:
      BY:        
 
 
 
     
 
Charles E. Jarrett, Secretary    

ACCEPTANCE OF AGREEMENT
     The Optionee hereby: (a) acknowledges receiving a copy of the Plan
Description dated                                          (the “Plan
Description”) relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in the Plan
Description; (b) accepts this Agreement and the Option granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee relating to the Plan, this Agreement or the
Option granted hereunder.
Optionee:                                                             
          
Date:                                                                                

- 5 -